Citation Nr: 0927006	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1970.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for the 
cause of the Veteran's death.   

In June 2007, a travel board hearing was held before the 
undersigned Veterans Law Judge sitting at the RO.  

In September 2007, the case was remanded for additional 
development.  It has since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2007 remand, the Board requested that 
records pertaining to the Veteran's autopsy be obtained.  By 
letters dated in October 2007 and October 2008, the AMC 
requested that the appellant submit an authorization for 
release of these records.  On June 1, 2009, a Supplemental 
Statement of the Case (SSOC) was issued by the AMC indicating 
that the requested authorization had not been received.  

On June 18, 2009, the Board received a copy of a completed 
authorization for the autopsy report.  The authorization was 
dated in October 2008 and was date stamped as received at the 
Los Angeles RO on October 15, 2008.  The Board observes that 
the authorization was sent to the RO and not to the AMC as 
requested in their letters.  There is no indication that the 
correspondence was forwarded by the RO to the AMC.  
Considering the duty to assist and that the appellant 
attempted to comply with VA's request for additional 
information, the Board finds that another remand is required 
to request the autopsy records.  See 38 C.F.R. § 3.159(c)(1) 
(2008).  

On review, the appellant appears to be arguing that the 
Veteran's cause of death (idiopathic cardiomyopathy) was 
related to his service-connected PTSD.  However, the Board 
must consider all applicable theories of entitlement, to 
include whether service connection should have been 
established for the cause of the Veteran's death.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (once a 
claimant has properly made out a well-grounded claim for a 
current disability as a result of a specific in-service 
occurrence or aggravation of a disease or injury, VA's duty 
to assist attaches to the investigation of all possible in-
service causes of that current disability, including those 
unknown to the claimant).

In the April 2004 rating decision, the RO listed as evidence 
the Veteran's service medical records from September 1968 
through September 1969, and it was noted that they were 
negative as to treatment or diagnosis of any type of heart 
disease.  Service medical records are also listed in the 
evidence section of the December 2004 Statement of the Case 
(SOC).  In reviewing the file, the Board is unable to locate 
the service treatment records and it is unclear whether they 
were ever received.  In this regard, the Board notes that the 
RO requested the Veteran's complete service treatment records 
in August 1997.  Response received in September 1997 
indicates that the Veteran's records were charged out to the 
Army Board for Correction of Military Records (ABCMR) and it 
was suggested that they contact that agency for further 
information.  Subsequent rating dated in November 1997 
indicates that service treatment records were unavailable.  
There is no indication that the RO contacted the ABCMR for 
the records.  The Veteran's discharge was upgraded in July 
1999 and it does not appear that additional requests for 
service treatment records were made following that date.  The 
Board observes that the claims file includes a records 
envelope, but this contains information surrounding the facts 
and circumstances of the Veteran's discharge and does not 
include service treatment records. 

On review, the Board is unable to discern whether the service 
treatment records were actually in the claims file at the 
time of the April 2004 rating decision or whether the records 
referred to were the personnel records described above.  
Thus, the Board finds that a remand is necessary to obtain 
service treatment records.  See 38 C.F.R. § 3.159(c)(2) 
(2008).  
 
The claims file also contains authorizations submitted by the 
claimant in April 2004, indicating that the Veteran 
participated in the PTSD program at the East Los Angeles 
Community Based Outpatient Clinic (CBOC) from May 2000 to 
September 2003 and was treated at the West Los Angeles VA 
medical center (VAMC) from 1999 to September 2003.  The 
claims file contains VA treatment records dated in 1995 and 
1996 and from approximately February 2000 to August 2001; and 
a list of VA medical appointments for the period from 
approximately 1995 to January 2003.  On review, it does not 
appear that all relevant VA treatment records have been 
obtained.  Thus, the RO should ensure that all VA treatment 
records for the period from 1999 to September 2003 are 
associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following action:

1.	Request records pertaining to the 
Veteran's autopsy as identified in the 
October 2008 authorization.  If a 
current authorization is required, it 
should be requested from the appellant.  

2.	Request the Veteran's service treatment 
records from the National Personnel 
Records Center (NPRC).  If a negative 
response is received, the ABCMR should 
be contacted to determine whether they 
still have the records.  All records 
obtained or responses received should 
be associated with the claims file.  

3.	Request necessary records from the VA 
Greater Los Angeles Healthcare System, 
to include the East Los Angeles CBOC 
and the West Los Angeles Healthcare 
Center, for the period from 1999 to 
September 2003.  Note that the claims 
file currently contains VA records from 
approximately February 2000 to August 
2001.  All records obtained or 
responses received should be associated 
with the claims file.  

4.	After the September 2003 autopsy 
records are obtained and associated 
with the claims file, forward the 
claims file to the VA psychiatrist who 
submitted the February 2005 opinion for 
addendum.  He is asked to provide a 
medical basis for his conclusion that 
the Veteran's PTSD contributed to, or 
caused, his sudden death from 
idiopathic cardiomyopathy.  Copies of 
any records considered by the VA 
psychiatrist, which are not in the 
claims file, should be included with 
any opinion addendum.  

5.	Conduct any further development deemed 
necessary, to include consideration of 
whether the file should be forwarded to 
a cardiovascular specialist for an 
opinion on the matter at issue.  

6.	Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and 
her representative should be furnished 
a SSOC that addresses all evidence 
associated with the claims file since 
the last SSOC.  The appellant and her 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




